Citation Nr: 0725122	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-28 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
ambulance services provided by the Fire District of Sun City 
West and medical services provided by Sun City Imaging and 
Del Webb Memorial Hospital from December 22, 2005, to 
December 23, 2005.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran reportedly had active service from September 1954 
to September 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2006 decisions of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Phoenix, 
Arizona, that denied payment or reimbursement of unauthorized 
medical expenses claimed by the Fire District of Sun City 
West, Sun City Imaging, and Del Webb Memorial Hospital for 
ambulance and medical services from December 22, 2005, to 
December 23 2005.  

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the VA Regional 
Office (RO) in Phoenix.  At the time of the hearing, the 
Board granted a motion to advance the veteran's appeal on the 
Board's docket.  

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran in this case seeks payment or reimbursement by VA 
of expenses for ambulance and medical services provided for a 
nonservice-connected condition from December 22, 2005, to 
December 23 2005.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2006).  Nevertheless, under the provisions of the 
Veterans Millennium Health Care and Benefits Act, codified at 
38 U.S.C.A. § 1725 (West 2002) and its implementing 
regulations 38 C.F.R. §§ 17.1000-1008 (2006), payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA medical facilities and for non-VA 
ambulance services may be made if certain conditions are met.  
In this regard, payment or reimbursement under 38 U.S.C.A. 
§ 1725 for emergency services may be met only if all the 
following conditions are met:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); 

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency  evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized); 

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); 

(h) If the condition for which the emergency  treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the  
veteran has no contractual or legal recourse  against a third 
party that could reasonably be  pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). 

38 C.F.R. § 17.1002.  

Notwithstanding the provisions of 38 C.F.R. § 17.1002, 
payment or reimbursement under 38 U.S.C.A. § 1725 for 
ambulance services may be made for transporting a veteran to 
a facility only if the following conditions are met:  

(a) Payment or reimbursement is authorized under 38 U.S.C. 
§ 1725 for emergency treatment provided at such facility;

(b) The veteran is financially liable to the provider of the 
emergency transportation;

(c) The veteran has no coverage under a health-plan contract 
for reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. § 1728 (this condition is not met 
if the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract); and

(d) If the condition for which the emergency transportation 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted  without success all 
claims and remedies reasonably  available to the veteran or 
provider against a third party for payment of such treatment; 
and the veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the veteran's 
liability to the provider.  

38 C.F.R. § 17.1003.  

The term "health-plan contract" includes an insurance 
policy or contract, medical or hospital service agreement, 
membership or subscription contract, or similar arrangement 
under which health services for individuals are provided or 
the expense of such services are paid.  It also includes, but 
is not limited to, an insurance program described in section 
1811 of the Social Security Act (42 U.S.C. 1395c) (which 
refers to the Medicare program administered by the Social 
Security Administration), certain State plans for medical 
assistance, and workers' compensation laws or plans.  See 
38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001.  

Evidence of record shows the veteran arrived via a Fire 
District of Sun City West ambulance at the emergency room of 
the Del E. Webb Memorial Hospital at nearly midnight on 
December 22, 2005.  Emergency room records show the veteran's 
chief complaint was pain from his left lower quadrant to his 
back, which he rated as 10 on a scale of 0 to 10.  He gave a 
few-hour history of left lower quadrant pain/left flank pain 
and nausea with acute onset of the severest pain.  In the 
emergency room, he was found to have a mild left-sided 
hydronephrosis secondary to a distal ureteral stone and 
incidentally an abdominal aortic aneurysm.  His pain was 
controlled, and he was started on intravenous fluids.  He was 
admitted to the hospital at 10:30am on December 23, 2005, was 
determined to be medically stable, and later that day was 
transferred to the Phoenix VAMC for further evaluation.  The 
final diagnoses reported on the Del E. Webb Memorial Hospital 
discharge summary included left renal colic and left mild 
hydronephrosis with left distal ureteral stone with an 
incidental finding of an abdominal aortic aneurysm.  

On a VA Form 119, Report of Contact, titled "Millennium 
Bill," dated in March 2006 and annotated as 
"reconsideration" the VAMC Assistant Chief of Staff for 
Ambulatory Care indicated that the veteran had been 
transported via ambulance and had received inpatient services 
at Del E. Webb Memorial Hospital from December 22, 2005, 
through December 23, 2005, and that the diagnosis was kidney 
stone/left-sided with mild hydronephrosis.  He stated the 
veteran had no insurance and that the supporting 
documentation was medical records.  He stated that a medical 
emergency did not exist and that VA facilities were feasibly 
available.  

In March 2006 letters to Del E. Webb Memorial Hospital and 
Sun City Imaging, the VAMC stated the claim had been 
disapproved and the reasons for not approving the claim were 
that medical treatment was for a nonservice-connected 
condition that was clinically determined not an adjunct 
condition to a service-connected disability and VA facilities 
were feasibly available to provide the care.  In a March 2006 
letter to the Fire District Sun City West, which provided the 
ambulance service, the VAMC said its claim had been 
disapproved and the reasons for not approving the claim were 
that a medical emergency must have existed and that VA 
facilities were feasibly available to provide the care.  The 
VAMC said that care and services were not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  

The veteran now seeks payment or reimbursement of the costs 
incurred for the ambulance services of the Fire District of 
Sun City West, hospital services of Del E. Webb Memorial 
Hospital, and for imagining studies done by Sun City Imaging, 
while he was in the emergency room.

At his April 2007 hearing, the veteran testified that on the 
evening of December 22, 2005, he was having upper body pain 
and drove himself to Del Webb Hospital, but the emergency 
room was so crowded that he did not think he could wait to be 
seen.  He testified that he drove home and called VA and was 
told to call 911.  The veteran said he instead called his 
brother who was going to drive him to the VA hospital.  (In 
his notice of disagreement, the veteran said that the VA 
hospital was approximately 30 miles from his home.)  At the 
hearing, the veteran testified that after his brother had 
driven him about a block and a half, the pain became 
excruciating, and they returned home so that the veteran 
could call 911.  He testified that he asked to be taken to 
the VA hospital but that he was told that he would be taken 
to the Del Webb Hospital, which was the closest hospital to 
his home.  

The veteran also testified that he told whoever admitted him 
to Del Webb hospital to call the VA hospital and inform them 
that he was at the Del Webb hospital because of the 
emergency.  The veteran testified that after the physicians 
found out he had a kidney stone, Del Webb Hospital contacted 
VA and VA told them to keep him there because VA had no room 
for him.  He testified that it was his understanding that the 
following day Del Webb Hospital called VA again and said they 
were possibly going to be doing a kidney stone surgery and 
that VA told them to send him to the VA hospital.  The 
veteran said that the records he picked up from the Del Webb 
Hospital noted that VA was contacted prior to his being 
admitted.  

The Board notes that in his notice of disagreement, received 
in March 2006, the veteran said that VA is his only source of 
medical care because he cannot afford private coverage.  On 
his VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran said he does not have any personal coverage other 
than VA.  He said he only carries Medicare Part A because he 
cannot afford part B or D.  In addition, at his April 2007 
hearing, the veteran said he currently had regular medical 
benefits from his place of employment.  

The record currently before the Board is in a folder 
assembled by the VAMC pertaining to the current claim.  The 
veteran's claims file and any original administrative file 
related to this claim maintained at the VAMC were not 
provided.  Without the claims file and/or any original 
administrative file related to this claim that is maintained 
at the VAMC, the Board is unable to review all information 
pertinent to this appeal.  

The record currently before the Board does include copies of 
various invoices and medical records pertaining to the 
ambulance service and records from Del E. Webb Memorial 
Hospital and Sun City Imaging as well as a VA hospital 
summary regarding the veteran's hospitalization at the VAMC 
on December 23, 2005, after transfer from the private 
hospital.  The record does not, however, include 
documentation as to whether the veteran was enrolled in the 
VA healthcare system and whether he received VA treatment 
under 38 U.S.C. Chapter 17 within the 24 month period 
preceding the emergency treatment for which payment or 
reimbursement is claimed.  This is a threshold question 
toward showing entitlement to payment or reimbursement under 
the Millennium Bill Act.  The VAMC must resolve this 
question, in coordination with the VARO as appropriate, 
before the issue can be readjudicated.  Further, in view of 
the conflicting evidence outlined above, action should be 
taken to determine whether the veteran did, or did not, have 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the ambulance and 
emergency treatment.  

Additionally, while the file includes Del E. Webb Memorial 
Hospital emergency room records showing the veteran remained 
in the emergency room until at least 6:30am on December 23, 
2005, they do not document any telephone calls to or from the 
Phoenix VAMC until 8am, when an entry shows that a Del E. 
Webb nurse spoke to the transfer coordinator at the VAMC to 
facilitate admission.  It was noted that the veteran was to 
be admitted to the Del E. Webb internal medicine service and 
that service would determine whether the veteran was 
medically stable.  The Del E. Webb notes show that in an 
11:30am telephone call, the VAMC transfer coordinator stated 
that the veteran's admission to a medicine ward been had been 
authorized.  In view of the veteran's contentions that there 
were earlier calls and the absence of VAMC records other than 
the hospital summary, action should be taken to obtain and 
associate with the file any existing VA telephone records 
pertaining to this case.  Such records should be obtained for 
review as they may contain information regarding when the 
VAMC had available beds and whether the VAMC authorized the 
care at the private hospital.  

As noted above, the VAMC in its decisions denying the claims 
said a medical emergency did not exist and that VA facilities 
were feasibly available to provide the care.  In the VA Form 
119 upon which VAMC apparently based its decisions, the VAMC 
Assistant Chief of Staff for Ambulatory Care provided no 
rationale for his conclusions.  Further, from the March 2006 
letters to the Fire District Sun City West, Sun City Imaging 
West, and Del E. Webb Memorial Hospital, the Board infers 
that the VAMC was using standards and definitions found in 
38 C.F.R. § 17.120 as opposed to those found in 38 U.S.C.A. 
§ 1725 and its implementing regulations, 38 C.F.R. § 17.1000-
1008, which are those relevant to this case.  The Board will 
therefore request that the VAMC return the matter to the VAMC 
Assistant Chief of Staff for Ambulatory Care or some other 
qualified individual, informing him of the prudent layperson 
standard (found at 38 C.F.R. § 17.1002(b), (c)) for an 
emergency and for whether a VA or other Federal facility was 
feasibly available.  Request that he review the record and 
provide an opinion as to whether an emergency existed and an 
opinion as to whether VA facilities were feasibly available.  
The reviewer should be requested to provide an explanation of 
the rationale for the opinions.  

Incidentally, the March 2006 statement of the case (SOC), 
which was forwarded to the veteran in June 2006, provided him 
the wrong law and regulations for his case.  The SOC recited 
regulations including those governing claims regarding 
contract care and some others.  As noted above, this claim 
arises under 38 U.S.C.A. § 1725, which is implemented by 
38 C.F.R. §§ 17.1000-1008.  An appropriate supplemental 
statement of the case can provide the veteran the law and 
regulations that actually govern his claim.  

The record includes letters to the veteran dated in 
February 2006 and June 2006 in which the VAMC referred to the 
Veterans Claims Assistance Act of 2000 (VCAA), which the 
Board notes is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007) with implementing 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  Although the VAMC said to the veteran that it had a 
duty to notify him of the information and evidence necessary 
to substantiate his claims and a duty to assist him in 
obtaining the evidence, neither of the letters told the 
veteran what evidence was needed to substantiate the claim.  
The United States Court of Appeals for the Federal Circuit 
has stated that the VCAA requires a deliberate act of 
notification directed to meeting the requirements of section 
5103, not an assemblage of bits of information drawn from 
multiple communications issued for unrelated purposes and has 
indicated that this notice cannot be provided via a statement 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Inasmuch as this claim is being remanded for 
other reasons, it would be in the interests of judicial 
economy for the veteran to receive the notice required by 
38 U.S.C.A. § 5103.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the information and evidence necessary to 
substantiate his claim of entitlement to 
reimbursement or payment of expenses of 
non-VA ambulance and medical services on 
December 22, 2005, and December 23, 2005, 
under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1008.  Notify him of the 
evidence that VA will seek to provide and 
that which he is expected to provide.  
Request that the veteran submit all 
evidence in his possession that pertains 
to his claim and has not been submitted 
previously.  

2.  Obtain the veteran's claims file and 
any original administrative file related 
to this claim that may be maintained at 
the VAMC or the appropriate RO; associate 
these files with the folder assembled for 
this appeal.  The records/files obtained 
should include, but not be limited to, 
records showing whether and if so, to 
what extent, the non-VA ambulance and 
non-VA medical services at issue were 
paid or reimbursed by any health-plan 
contract, including Medicare A.  

Also, obtain and associate with the 
record any VAMC telephone records dated 
December 22, 2005, and December 23, 2005, 
pertaining to the veteran, including but 
not limited to, all reports of contact 
between the veteran and the Phoenix VAMC 
staff as well as all reports of contact 
between the VAMC transfer coordinator or 
other staff and Del E. Webb Memorial 
Hospital staff.  

3.  In cooperation with the VAMC and RO 
determine whether this veteran was 
enrolled in the VA healthcare system and 
had received VA medical treatment within 
the 24 month period preceding 
December 22, 2005.  The finding of fact 
on this question should be incorporated 
into the record.  

Also determine whether the veteran was or 
is financially liable to the providers of 
the emergency transportation and 
treatment and whether he had coverage 
under a "health-plan contract" as 
defined by 38 C.F.R. § 17.1000(c) for 
payment or reimbursement, in whole or in 
part, for the non-VA emergency 
transportation and/or the non-VA 
emergency medical services he received on 
December 22, 2005, and December 23, 2005.  

4. If it is determined that the veteran 
(1) was enrolled in the VA healthcare 
system and had received VA medical 
treatment within the 24 month period 
preceding December 22, 2005, (2) is or 
was financially liable for the services, 
and (3)  had no coverage under a 
"health-plan contract" as defined by 
38 C.F.R. § 17.1000(c) for payment or 
reimbursement, in whole or in part, for 
the non-VA emergency transportation 
and/or the non-VA emergency medical 
services he received on December 22, 
2005, and December 23, 2005, send the 
record to the VAMC Assistant Chief of 
Staff for Ambulatory Care or some other 
qualified individual, informing him of 
the prudent layperson standard (found at 
38 C.F.R. § 17.1002(b), (c)) for an 
emergency and for whether a VA or other 
Federal facility was feasibly available.  
Request that he review the record and 
provide an opinion as to whether an 
emergency existed and an opinion as to 
whether VA facilities were feasibly 
available.  The reviewer should be 
requested to provide an explanation of 
the rationale for the opinions.  

That the complete record was available 
for review should be noted in the 
reviewer's report.  

5.  Then, after completion of any other 
development indicated by the state of the 
record, review the evidence of record and 
readjudicate the issue on appeal, to 
include whether VA authorization was 
given prior to the transport and/or 
treatment and/or whether the claims may 
be granted under the provisions of 
38 U.S.C.A. § 1725.  

If the determination remains unfavorable 
to the veteran, issue a supplemental 
statement of the case, which fully sets 
forth the controlling law and regulations 
pertinent to this appeal and which 
explains the reasons and bases for the 
decisions reached.  Provide the veteran 
the opportunity to respond.  


Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



